Title: To James Madison from Josef Yznardy, 20 May 1813 (Abstract)
From: Yznardy, Josef
To: Madison, James


20 May 1813. “Although I have not been honoured since the commencement of the year 1810 with any official communications, I have not omitted transmitting in proper time to the Department of State, the requisite information regarding the American Vessells captured by French Privateers, and sent into Sanlucar, Rota, and Port St. Mary’s: at the same time I forwarded by Duplicates, all the necessary documents concerning these captures.
“The moment the Siege of this City was raised, I again wrote to the Secretary of State with the details of that important event; and I now take the liberty of addressing Your Excellency, to offer my most sincere congratulations on the re-election of Your Excellency to the high office of Chief Magistrate of the United States. An event certainly not more gratifying to Your Excellency’s feelings, than honourable to the American People; who have only done justice to the wisdom, abilities, and integrity, with which Your Excellency had fulfilled the duties of so important a trust: The dignity and firmness displayed by Your Excellency in the present political convulsive State of the World, excites the admiration of all impartial men, and claims the gratitude of every real American. It only remains Sir, that succes⟨s⟩ may crown Your Excellency’s efforts for the restorration of an honourable Peace—a Peace which may secure to the United States, the enjoyment of their undoubted rights on the Ocean.
“Mr. Hackley is at present unfortunately involved in great commercial difficulties: Having received serious complaints against him, from many respectable americans resident and accidentally here I have thought it my duty to come and examine the real truth of the allegations against him. My great personal regard for Mr. Hackley and his family, and the lively interest I take in their welfare, are sure garantees, that nothing but absolute necessity will impel me to appoint another Vice Consul: But there is one consideration superior to all others, and which must subdue all private feelings—That is, The Honour of the United States. If therefore Mr. Hackley has the misfortune of becoming a Bankrupt, I shall select some other American to act as my Vice Consul, ’till Your Excellency’s pleasure is made known to me.”
